       Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 1 of 15




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

MARGARET ANDERSON, et al.,                  )
Individually and on behalf of all           )
others similarly situated,                  )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          ) Civil Action No. 1:13-cv-00840-LMM
                                            )
SOUTHERN HOME CARE                          )
SERVICES, INC., and                         )
RES-CARE, INC.,                             )
                                            )
       Defendants.                          )
                                            )

DECLARATION OF J. DEREK BRAZIEL IN SUPPORT OF PLAINTIFF’S
 UNOPPOSED MOTIONS FOR FINAL APPROVAL OF CLASS ACTION
   SETTLEMENT AND APPROVAL OF ATTORNEYS’ FEES AND
        REIMBURSEMENT OF COSTS AND EXPENSES
I, J. Derek Braziel, declare as follows:

       1.     I am an attorney in good standing, duly licensed and admitted to the

State Bar of Texas. The testimony set forth in this Declaration is based on first-hand

knowledge, about which I could and would testify competently in open Court if

called upon to do so, and on records contemporaneously generated and kept by my

Firm in the ordinary course of its law practice.

       2.     I provide this Declaration for the purpose of describing the work

completed by my firm in this action, the basis for our rates, and expenses incurred

in the course of this litigation.

                                                                               Exhibit A
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 2 of 15




Adequacy of Counsel

      3.     I graduated magna cum laude from Baylor University in 1992, where I

received a Bachelor of Business Administration in Marketing and Quantitative

Business Analysis (Business Statistics). I attended the University of Virginia Law

School from 1992 to 1995, where I served as the Chief Justice for the Law School’s

Moot Court Program. After graduating from law school, I clerked for the Honorable

Howell Cobb, United States District Judge for the Eastern District of Texas.

      4.     For the first six years after I finished my clerkship with Judge Cobb, I

worked for the nation’s largest Labor and Employment law firm, Littler Mendelson.

At Littler, I specialized in Fair Labor Standards Act (“FLSA”) litigation and worked

on a variety of class and collective actions. After leaving Littler in 2002, I began

representing employees in overtime class and collective actions. Since that time, I

have represented thousands of workers and recovered millions of dollars on behalf

of my clients.

      5.     I have been lead counsel in over 200 overtime cases. Because of the

confidential nature of most of the settlement agreements, I am limited in what I can

openly state, but I have been involved in several collective and class actions for

unpaid overtime ranging between 5 and 10 million dollars, with some in excess of

50 million dollars.




2
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 3 of 15




      6.     In addition to being an active litigator, I have long been involved in

many educational and legal groups, including the National Employment Lawyers

Association, and the Dallas Bar Association (Chair of the Labor and Employment

Law Section in 2008). I have written articles for a variety of legal publications and

have had articles printed and distributed in several publications, including the Dallas

Bar Journal, and the ABA Treatises, Wage and Hour Laws, A State-by-State Survey,

and The Fair Labor Standards Act, where I serve on the editorial board and am

former Associate Editor-in-Chief of the supplement to that treatise. I have also

prepared materials for many American Bar Association and Texas Continuing Legal

Education presentations programs. In addition to authoring articles on a variety of

employment and litigation-related subjects, I have lectured on FLSA and overtime

matters at meetings, conferences, and CLE programs sponsored by the National

Employment Lawyers Association, the Dallas Bar Association, the Fort Worth Bar

Association, the South Texas College of Law, and the American Bar Association.

      7.     I have been Board Certified in Labor and Employment Law by the

Texas Board of Legal Specialization since 2002.

      8.     I have been recognized as a SuperLawyer from 2002 to 2018. I have

been recognized by my local peers as one of the Best Attorneys in Dallas eight times.

      9.     I have litigated hundreds of wage-and-hour cases in federal court. The

vast majority of those cases involved mass litigation, either as an FLSA collective


3
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 4 of 15




action, a Fed. R. Civ. P. 23 class action, or a hybrid of the two. Here is a small

sample of the class/collective actions I have worked on:

      Woods v. Caremark/CVS, (W.D. Mo.) (Current class counsel for over 5000
      call center employees).

      Chin v. The Tile Shop, (D. Minn) (Class counsel for 700+ sales associates
      working in over 10 states; settlement approved).

      O’Donnell v. SWBYP, (E.D. Mo) (Class counsel for 500 call center workers
      in two locations in Missouri alleging failure to pay overtime; settlement
      approved).
      Shofner v. Convergys, et al. (E.D. Tex.) (Class counsel for over 5000 call
      center workers in five states, including two state law subclasses, for workers
      alleging unpaid overtime claims).
      Oliver v. Aegis, (N.D. Tex) (Class counsel for approximately 15,000 person
      class of call center workers in over ten states including state law subclasses in
      four states).

      Geddis v. Rescare, et al. (N.D. Ga.) (Class counsel for approximately 2000
      home health care workers; settlement approved).

      Signorelli v. Utiliquest, et al., (M.D. Fla.) (Co-counsel; nationwide FLSA
      collective action and state class action covering eleven states and involving
      more than 4500 putative class members).
      Rosenburg v. IBM, Inc., (N.D. Cal.) (Co-counsel; nationwide collective and
      class action covering tens of thousands of IBM computer support personnel).
      Dunwiddie v. Central Locating Service, Inc., (M.D. Fla.) (Co-counsel;
      nationwide FLSA collective action by more than 450 locators for unpaid
      overtime based on at-home computer time and travel time).
      Pritchard v. SM&P Utility Resources, Inc., (E.D. Tex.) (Lead Counsel;
      nationwide FLSA collective action by 966 locators for unpaid overtime based
      on at-home computer time and travel time).

      Camp v. The Progressive Corporation, et al., (E.D. La.) (Co-Counsel on
      Steering Committee for class of over 1300 members; nationwide collective

4
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 5 of 15




      action filed by adjusters for unpaid overtime).

      Owens v. Government Employees Insurance Company a/k/a GEICO, (N.D.
      Tex.) (Lead counsel for class of over 1900 telephone-dedicated call center
      employees; nationwide FLSA collective action).

Time Spent on the Litigation

      10.   Our firm’s involvement in this matter grew out being co- lead counsel

for Plaintiffs in two related matters, Geddis v. Southern Home Care, Inc. & ResCare,

Inc., No. 3:07-cv-036-TCB (N.D. Ga. filed May 1, 2007) and Ford v. ResCare Inc.

& Southern HomeCare, Inc., No. 11CV-2256-2 (Superior Ct. of Dougherty Cty.

filed Oct. 6, 2011). As the Court knows, Geddis was a Fair Labor Standards Act

(FLSA) collective action where Plaintiffs attempted to assert claims under the

Georgia Minimum Wage Law (GMWL), but the Northern District refused to

exercise supplemental jurisdiction over the GMWL claims. The Ford case was the

resultant attempt to assert the GMWL claims on behalf of essentially the same class

as is represented here. However, the individual Ford plaintiffs settled at the same

time as the Geddis case settled. Since no class had been certified in Ford and many

former employees of ResCare had not opted into the Geddis collective action, some

9,167 employees of ResCare remained unaffected by the settlements of the Geddis

and Ford cases. Four of those present and former employees had previous contact

with Class Counsel in connection with the investigation of the Geddis claims, but

failed to submit paperwork joining that collective action. They approached Class


5
       Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 6 of 15




Counsel and inquired if any remedy remained for them. All four hired Class Counsel

on a contingency fee basis and agreed to act as class representatives. Class Counsel

filed a Complaint in DeKalb County Superior Court on February 15, 2013, and

Defendants removed the case to this Court. For the next five-and-a-half years, the

parties litigated the case intensely.

      11.    From the beginning, we knew the case presented several legal

challenges. Our research could not locate any other case where a plaintiff had

recovered damages under the Georgia Minimum Wage Law (GMWL), so we

expected and ultimately did face several issues of first impression. Three of the

issues dealt exclusively with the GMWL and its application to Class Members. The

first two of these issues were raised in Defendants initial motion to dismiss, namely

whether Class Members are excluded from the GMWL because they fall under an

exemption to the FLSA and whether Class Members satisfy the “domestic servant”

exception to the GMWL. After extensive briefing in the trial court, the Court

certified these two questions to the Georgia Supreme Court. I assisted Marc Howard

and Geoff Pope in the briefing and preparation of that case. Knowing that a loss on

either issue would deprive the Class of any recovery, our team spent a great deal of

time writing a brief that would speak to individual justices. Similarly, Pope &

Howard did the same with the oral argument preparation and in fact engaged in




6
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 7 of 15




multiple “moots” or practice arguments.        Ultimately, Justice David Nahmias

authored a unanimous opinion finding in our favor on both issues.

      12.    The third issue specific to the GMWL consisted of whether Defendants

complied with the GMWL if the pay to an employee averaged $5.15 per hour for all

hours worked even though Defendants chose not to compensate the employee at all

for some of the hours worked. If so, very few Class Members were likely to achieve

any recovery. We addressed this issue in the context of a motion to limit discovery

and again spent a great deal of time crafting statutory construction arguments on this

issue of first impression, and, as the Court knows, were successful on this issue.

      13.    Plaintiffs case also faced numerous other legal challenges, including

the application of GMWL statute of limitation, the application of the “no-piggyback”

rule and cross-jurisdictional tolling to Plaintiffs’ efforts to toll the statute of

limitation during the pendency of the Geddis and Ford cases.

      14.    In addition to the work on the legal issues, discovery and the data

provided informally was extensive. The parties eventually agreed to close the case

administratively, exchange information, and attempt a mediation. Although the

formal case was administratively closed, Class Counsel’s work intensified. I took

the lead in addressing the data and creating damages models, but all four of us

provided input. I also worked with an outside expert to construct the models. The

data included payroll, mileage, and worksite location (i.e., residence address of


7
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 8 of 15




ResCare client). The data was converted to Excel spreadsheets, which are program-

limited to one million data rows. The data involved here was so voluminous (over

6 million lines of data) that numerous data files had to be transferred to different

spreadsheets as they consisted of several million rows, and each row contained

several different data points. Class Counsel worked extensively with the data to

model damages under a variety of different scenarios (e.g., different MPH, different

amounts of time in addition to driving, etc.). Class counsel hired a forensic

accountant with expertise in statistics to help prepare damages models for the various

scenarios.

      15.    Defendants produced a damage model based on Google Maps

applications, and Class Counsel had to evaluate this damages model. Specifically,

Class Counsel devoted extensive time to researching modern mapping applications

and conferred with two different computer mapping experts regarding the validity

of claims by Defendants' expert.

      16.    In addition to damages modeling and working with reams of data, Class

Counsel also conducted significant investigation into the typical work habits of Class

Members such as the amount of time spent at a client’s home after the “billed

portion” was complete, whether Class Members went home during gaps in the day,

record-keeping practices, driving patterns, etc. In the lead-up to the mediation as the

parties exchanged damages models, Defendants made numerous assertions to Class


8
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 9 of 15




Counsel regarding their business model and how it affected the "windshield time"

covered by GMWL. I assisted Class Counsel Ben Terry who took the lead on this

investigation and interviewed numerous ResCare employees or former employees to

determine what was actually happening "on the ground" with real employees, in real-

time. In addition to the lead Plaintiffs, Class Counsel interviewed numerous other

ResCare employees and former employees, some of these were precluded from the

Class by their participation in the predecessor Geddis litigation. In all, our team

conducted scores of interviews with lead Plaintiffs, class members, and other

ResCare employees.

      17.   All four Class Counsel travelled to Defendants’ Louisville, Kentucky

headquarters for a mediation with Hunter Hughes, a well-respected mediator of

national reputation. The mediation was unsuccessful, and Mr. Hughes continued

working with the parties for months after the mediation in the hopes of achieving a

resolution. Ultimately, Mr. Hughes declared an impasse, and the parties reopened

the case. Negotiations continued. These negotiations included an in person meeting

between me, Defendant’s counsel, and Defendant’s General Counsel. Ultimately

the parties reached this resolution. Class Counsel hired and supervised third-party

administrator Simpluris in administering the settlement.

                                        8.




9
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 10 of 15




      18.    Class Counsel had access to all of the discovery obtained in Geddis and

Ford as well as the discovery obtained in this case, so Class Counsel is convinced

that it had sufficient data to evaluate the Defendants’ settlement offers. I am firmly

convinced that this settlement is in the best interests of Class Members. Based upon

the information Class Counsel received and reviewed as well as upon discussions

with the third-party administrator Simpluris, Class Members are generally receiving

160% of what they would have received is Defendants had paid Class Member $5.15

per hour under the GMWL.

      19.    During the course of representing Plaintiff in this matter, my firm has:

(a) communicated with the Plaintiffs, other clients and witnesses; (b) assisted with

the preparation of the case for collective action treatment and class action treatment;

(c) conducted legal research on various issues that arose during the prosecution of

the case and communicated with co-counsel regarding findings and conclusions; (d)

assisted with the investigation of Plaintiff’s claims, preparations for settlement

discussions, and negotiation; (e) drafted pleadings and other motions and responses;

(f) prepared for and attended mediation; (g) assisted with preparation of the

settlement documents; and (g) participated in overall representation of the Plaintiff,

among other activities. I am of the opinion that the work done by the attorneys in

my firm to date was necessary to the proper presentation of this case on behalf of

Plaintiff, and that the fee requested by the Firm is reasonable. Further, reducing Class


10
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 11 of 15




Counsel’s fee request will not help Class Members because their compensation is

not dependent on the amount of fees awarded. Reducing Class Counsel’s fee request

will only benefit Defendants.

      20.    It is our firm’s practice to maintain contemporaneous records from

which the amount of time spent working on each case can be calculated with

descriptions regarding the actual tasks involved. My usual practice, and the usual

practice of the other attorneys in my firm, is to record only those hours that the firm

would customarily bill to a client paying on an hourly basis. I and the firm’s

timekeepers also exercised billing judgment before recording time to eliminate time

for duplicative tasks or to reduce time for work that may have been inefficient. The

work reflected in our records was reasonably required in order to litigate this action.

      21.    As a 24-year attorney who is Board Certified in Labor and Employment

Law, my current rate is $650.00 per hour for this kind of litigation. This is the same

rate I would charge clients who I bill by the hour for similar work in similar

locations. Others within my firm who have spent time litigating this action include

Meredith (a 5th year associate at the time) who bills at $395.00 per hour. These rates

are the firms’ current billing rates for cases of this type.

      22.    I have personal knowledge of the hourly rates charged by other

attorneys with comparable experience to mine and those who billed time on this

case, including those at the other two firms. Based on that information, I believe


11
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 12 of 15




that our rates are at or near the market rate for attorneys with comparable expertise,

experience and qualifications and are reasonable and appropriate in this case.

      23.    The firm spent a total of approximately 860 hours litigating this case

The firm’s lodestar (hours x hourly rates) on the hours expended on this issue,

amounts to approximately $559,000 after writing off clerical and training tasks as

part of billing judgment. The firm’s costs for litigating this action are $18,397.14.

The total fees and costs for Lee & Braziel, LLP are $577,397.14.

      24.    My law firm took this case on a contingency basis, without any

assurance that we would be paid any fees or reimbursed any costs for our efforts or

expenditures. At no time did we have any assurance that we would ultimately prevail

in this matter or that a mutually agreeable settlement could be reached.           As

acknowledgment of Plaintiff’s financial circumstances, Plaintiff’s counsel has

accepted no monies from Plaintiff for fees and costs and instead will only accept

those amounts as determined and approved by the Court

      25.    The firm accepted the case because of the important principle of

vindicating Plaintiff’s statutory right to overtime pay which attaches regardless of

whether or not a litigant earns a large wage or a small one. While the amount in

controversy may be small relative to other actions before the Court, the importance

of the case to the Plaintiff cannot be overstated.




12
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 13 of 15




      26.    By accepting Plaintiff’s case, I was precluded from accepting other

employment. If I had not expended its time and resources on this case, I would have

devoted his time and resources to other cases and compensable work. As a result of

this case, I have forgone the opportunity to perform other work for clients that would

likely have paid far more quickly and profitably.

      37.    The requested attorneys’ fees, although based on time and effort

already expended, if the Court grants preliminary approval of the parties’ proposed

settlement, my Firm will be required to respond to Class Members’ inquiries

following the mailing of the payments. In my experience, settlements of this nature

and size require a substantial ongoing commitment. For example, once the checks

are mailed, Class Counsel and staff will likely be required to respond to inquiries

from class members requesting information regarding the terms of the settlement,

amount of their settlement award.

      38.    If the Court grants final approval to the parties’ proposed settlement,

Class Counsel also expects to respond to more class member inquiries after that final

approval order, especially after checks are issued. Class Counsel also expects to

spend additional time working on this case, including preparing for and attending

the final fairness hearing, answering class member questions, answering questions

from the Settlement Administrator, and negotiating and possibly litigating

disagreements with Defendants about the distribution of funds. See, e.g., Nash v.


13
      Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 14 of 15




CVS Carmark Corp., No. 09CV79, 2013 U.S. Dist. LEXIS 26414, at *8-10 (D.R.I.

Feb. 25, 2013) (granting in part plaintiffs motion to order defendants to comply with

class settlement agreement); Sewell v. Bovis Lend Lease, Inc., No. 09CV6548, Dkt.

Nos. 73, 74 (S.D.N.Y. Dec. 17, 2012) (allowing late opt-in to participate in class

settlement).

      I declare under penalty of perjury, under 28 U.S.C. § 1746 that the foregoing

is true and correct to the best of my knowledge.

 Executed this 26 February 2019




                                       ___________________________________
                                       J. Derek Braziel




14
        Case 1:13-cv-00840-LMM Document 96-1 Filed 02/26/19 Page 15 of 15



                      Prepaid Expenses:Rescare2 -- Ending Balance: $18,397.43

  Date      Ref No.     Payee           Memo          Decrease   Increase    Balance       Type     Account
                      Hunter                                                                        Braziel
04/13/201             Hughes                                                                        Law
8           4362      ADR         Check 4362                     3,625.00    18,397.43   Expense    Offices
                                                                                                    Braziel
09/29/201             THE         Check 20 Expert                                                   Law
7           20        GINGgrass   fee                            7,920.00    14,772.43   Expense    Offices
                                  Mediation Flight,
09/06/201             Travel      Uber,
7           750       Fees        Meals.Parking                  1,652.43    6,852.43    Journal
                                                                                                    Braziel
07/24/201             THE         Check 11 Expert                                                   Law
7           11        GINGgrass   Fee                            5,000.00    5,200.00    Expense    Offices
                                                                                                    Braziel
01/28/201                                                                                           Law
5                                 PHV fee                        200.00      200.00      Expense    Offices


Total                                                            #########




                                                                                                   Exhibit 1
